Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  YANET RIOS, on behalf of herself
  and others similarly situated,

         Plaintiff,

         v.

  TOP DENTAL PLLC, a Florida Limited Liability Company,
  d/b/a GREENACRES DENTAL SERVICES, ELISEO FIFFE,
  individually, and KATIUSKA MCINTOSH, individually,

        Defendants.
  ___________________________________________________/

                                            COMPLAINT

         1.      Plaintiff, YANET RIOS (hereinafter referred to as “RIOS” and “Plaintiff”), is an

  individual residing in Palm Beach County, Florida.

         2.      Defendants, TOP DENTAL PLLC, a Florida Limited Liability Company d/b/a

  GREENACRES DENTAL SERVICES, ELISEO FIFFE, individually, and KATIUSKA

  MCINTOSH, individually (hereinafter collectively referred to as “Defendants”), have at all times

  material to this Complaint owned and operated a dental practice specializing in cosmetic, implant,

  and family dentistry located at 3098 Jog Road, Suite B, Greenacres, Florida 33467 in Palm Beach

  County, within the jurisdiction of this Court.

         3.      At all times material to this Complaint, Defendants, ELISEO FIFFE and

  KATIUSKA MCINTOSH, have owned and managed TOP DENTAL PLLC, d/b/a

  GREENACRES DENTAL SERVICES, and Defendants FIFFE and MCINTOSH have regularly

  exercised the authority to hire and fire employees including Plaintiff, determined the manner in

  which Plaintiff and other employees were compensated, determined how Plaintiff and other
                                                   1
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 10



  employees’ hours worked were tracked or recorded, set the rates of pay of Plaintiff and other

  employees, and/or controlled the finances and day-to-day management operations of TOP

  DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES. By virtue of such control and

  authority, ELISEO FIFFE and KATIUSKA MCINTOSH have been an employer of Plaintiff and

  the other employees of HOMELAND PATROL CORP. similarly situated to Plaintiff as defined

  by the FLSA, 29 U.S.C. §203(d).

           4.     Plaintiff brings this action on behalf of herself 1 and other current and former hourly,

  non-exempt employees of Defendants similarly situated to Plaintiff who have worked in

  Defendants’ dental practice, however variously titled, for unpaid overtime wages, liquidated

  damages, and the costs and reasonable attorneys’ fees of this action under the provisions of the

  FLSA, 29 U.S.C. §216(b).

           5.     At all times material to this Complaint, RIOS was an employee of Defendants, TOP

  DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES, ELISEO FIFFE and KATIUSKA

  MCINTOSH, within the meaning of the FLSA, 29 U.S.C. §203(e)(1).

           6.     The facts and circumstances of the work RIOS performed for Defendants, TOP

  DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES, ELISEO FIFFE and KATIUSKA

  MCINTOSH, between approximately September 2019 and February 2020 reveal and confirm that

  Plaintiff was an employee of Defendants under the law, not an independent contractor, including

  but not limited to because:

                   (a) Plaintiff worked on a permanent and continuous basis carrying out non-
           exempt duties in Defendants’ dental practice each week;
                   (b) Plaintiff was wholly dependent on Defendants for earning her
           livelihood;
                   (c) Plaintiff had no opportunity for profit or loss dependent upon any
           managerial skill of Plaintiff;


  1
      Attached hereto is a signed Consent to Join of YANET RIOS.
                                                     2
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 10



                 (d) Defendants exercised direct and extensive control over the manner in
         which and times at which Plaintiff was required to perform work each day for
         Defendants;
                 (e) the duties Plaintiff carried out on a daily basis in Defendants’ dental
         practice did not require specialized skills by Plaintiff; and
                 (f) Plaintiff’s duties for Defendants were an integral part of Defendants’
         dental business.

         7.      At all times material to this Complaint, Defendants, TOP DENTAL PLLC, d/b/a

  GREENACRES DENTAL SERVICES, ELISEO FIFFE and KATIUSKA MCINTOSH, were

  employers or a joint employer of RIOS within the meaning of the FLSA, 29 U.S.C. §203(d).

         8.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 29 U.S.C. §1337

  and a substantial part of the events giving rise to this action occurred within the jurisdiction of the

  United States District Court for the Southern District of Florida, Palm Beach Division.

         9.      At all times material to this Complaint including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, TOP DENTAL PLLC, d/b/a GREENACRES

  DENTAL SERVICES, had two (2) or more employees who have regularly sold, handled, or

  otherwise worked on goods and/or materials that had been moved in or produced for commerce.

  In this regard, RIOS alleges based upon information and belief, and subject to discovery, that at

  all times material to this Complaint including during the years 2017, 2018, 2019, and 2020, TOP

  DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES, employed two (2) or more

  employees who, inter alia, regularly: (a) handled and worked with dental tools, equipment, and

  supplies—including but not limited to Mouth mirrors, Dental probes, Anesthetics, Dental

  Syringes, Dental Drills, Spoon Excavators, Burnishers, Scalers, Curettes, and Suction during X-

  ray Mound—that were goods and/or materials moved in or produced for commerce; (b) handled

  and worked with office equipment—including but not limited to computers, photocopier/scanner,

  printers, telephones—that were goods and/or materials moved in or produced for commerce; (c)


                                                    3
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 10



  handled, worked with, and sold to Defendants’ patients/customers: Chlorhexidine (by the bottle to

  take home) and Dental Treatments such as SRP, extractions, Periodontal procedures, Root canal,

  and Prophylaxis, all of which were or used goods and/or materials moved in or produced for

  commerce; (d) handled and worked with commercial office supplies—including but not limited to

  paper, pens, and UPS, FedEx, and United States Postal Service shipping materials—that were

  goods and/or materials moved in or produced for commerce; and (e) processed out-of-state checks,

  electronic bank transfers, credit card transactions, and insurance payments by and for Defendants’

  customers and/or insurance carriers both inside and outside of Florida, including but not

  necessarily limited to electronic payment transactions processed through merchant services for

  both credit card companies such as Visa, Mastercard, American Express, and Discover and

  insurance companies in the following States: Arizona, California, Florida, Georgia, Idaho, Iowa,

  New York, North Carolina, South Carolina, Tennessee, and Texas.

         10.     Based upon information and belief, the annual gross sales volume of TOP

  DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES, was in excess of $500,000.00 per

  annum at all times material to this Complaint, including but not necessarily limited to during the

  years of 2017, 2018, 2019, and 2020.

         11.     At all times material to this Complaint, including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, TOP DENTAL PLLC, d/b/a GREENACRES

  DENTAL SERVICES, has constituted an enterprise engaged in interstate commerce or in the

  production of goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

         12.     In approximately September 2019, Defendants hired RIOS as a non-exempt, hourly

  Office Coordinator based upon the regular rate of $20.00 per hour.




                                                  4
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 10



         13.     During the three (3) year statute of limitations period between approximately

  September 2019 and February 2020, RIOS performed non-exempt work as an hourly Officer

  Coordinator for Defendants’ dental practice with Plaintiff’s primary job duties consisting of the

  following non-exempt tasks: (a) scheduling patient appointments and working with walk-in

  patients; (b) entering payments from patients and insurance information into Defendants’ billing

  system; (c) obtaining confirmation of insurance coverage and insurance breakdowns with

  insurance carriers; and (d) reviewing outstanding patients-insurance payments to be collected by

  Defendants.

         14.     At all times material to this Complaint between approximately September 2019 and

  February 2020, RIOS was herself individually engaged in interstate commerce within the meaning

  of the FLSA, 29 U.S.C. §207(a)(1), because, inter alia, Plaintiff: (a) regularly performed work on

  interstate patients-insurance accounts for Defendants; and (b) regularly communicated via

  telephone and electronically with insurance carriers locations outside of Florida including—for

  example but not limited to— Arizona, California, Georgia, Idaho, Iowa, New York, North

  Carolina, South Carolina, Tennessee, and Texas.

         15.     The additional persons who may become Plaintiffs in this action are Defendants’

  current and former non-exempt, hourly workers in Defendants’ dental practice, however variously

  titled, who have worked for Defendants in one or more weeks between May 2017 and the present

  without being paid time and one-half wages for all of their actual hours worked in excess of Forty

  (40) hours per week for Defendants.

         16.     During the three (3) year statute of limitations period between approximately

  September 2019 and February 2020, RIOS regularly worked as a non-exempt hourly Office

  Coordinator for Defendants approximately five (5) to six (6) days per week with regular start times


                                                  5
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 10



  between approximately 8:00 to 8:30 a.m. and stop times that ranged between approximately 6:30

  p.m. to as late as 10:00 to 11:00 p.m.

         17.     Likewise, the other employees of Defendants who are similarly situated to RIOS

  have regularly worked as non-exempt, hourly workers in Defendants’ dental practice, however

  variously titled, in excess of Forty (40) hours in one or more work weeks for Defendants within

  the three (3) year statute of limitations period between May 2017 and the present.

         18.     However, Defendants have failed to pay time and one-half wages for the overtime

  hours worked by RIOS and the other similarly situated non-exempt, hourly workers in Defendants’

  dental practice, however variously titled, for all of their actual overtime hours worked during

  multiple work weeks within the three (3) year statute of limitations period between May 2017 and

  the present as a result of inter alia, Plaintiff and the other similarly situated employees performing

  work off the clock for which Defendants failed to compensate them as required by the FLSA.

         19.     Subject to discovery, based upon Plaintiff being owed an average of approximately

  Twenty-Five (25) uncompensated overtime hours per week from Defendants at the rate of $30.00

  per hour [$20.00/hour x 1.5 = $30.00/hour] during a total of approximately Seventeen (17) out of

  the Twenty-Six (26) work weeks of her employment with Defendants between approximately

  September 2019 and February 2020, Plaintiff’s unpaid overtime wages total $12,750.00

  [$30.00/hour x 25 Unpaid OT hours/week x 17 weeks = $12,750.00].

         20.     Based upon information and belief, Defendants have failed to maintain accurate

  records of the all of the actual start times, stop times, number of hours worked each day, and total

  hours actually worked each week by RIOS and other similarly situated non-exempt, hourly

  workers in Defendants’ dental practice, however variously titled, during each week between

  approximately May 2017 and the present as required by the FLSA, 29 C.F.R. §516.2(a)(7).


                                                    6
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 7 of 10



         21.     At all times material to this Complaint, Defendants had knowledge of the hours

  worked in excess of Forty (40) hours per week by RIOS and other similarly situated non-exempt,

  hourly workers in Defendants’ dental practice, however variously titled, during each week between

  May 2017 and the present but Defendants have willfully failed to compensate Plaintiff and the

  other similarly situated employees for all of their actual overtime hours worked for Defendants,

  instead accepting the benefits of the work performed by RIOS and other employees without the

  overtime compensation required by the FLSA, 29 U.S.C. §207.

         22.     The complete records reflecting the compensation paid by Defendants to RIOS and

  the other similarly situated non-exempt, hourly workers in Defendants’ dental practice, however

  variously titled, at any location between May 2017 and the present are in the possession, custody,

  and/or control of Defendants.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         23.     Plaintiff, YANET RIOS, readopts and realleges the allegations contained in

  Paragraphs 1 through 22 above.

         24.     RIOS is entitled to be paid time and one-half of her applicable regular rates of pay

  for each hour she worked for Defendants as a non-exempt employee in excess of Forty (40) hours

  per work week during the three (3) year statute of limitations period between approximately

  September 2019 and February 2020.

         25.     All similarly situated non-exempt, hourly workers in Defendants’ dental practice,

  however variously titled, of Defendants are also entitled to be paid time and one-half of their

  applicable regular rates of pay for each and every overtime hour they worked for Defendants at

  any location but were not properly compensated for working on Defendants’ behalf during any

  work weeks within the three (3) year statute of limitations period between May 2017 and the

                                                  7
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 8 of 10



  present.

         26.     Defendants knowingly and willfully failed to pay RIOS and other non-exempt,

  hourly workers in Defendants’ dental practice, however variously titled, similarly situated to her

  at time and one-half of their applicable regular rates of pay for all hours worked for Defendants in

  excess of Forty (40) per week between May 2017 and the present.

         27.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide RIOS and other non-exempt,

  hourly workers in Defendants’ dental practice, however variously titled, with time and one-half

  wages for all of their actual overtime hours worked between May 2017 and the present based upon,

  inter alia, Defendants knowingly failing to pay time and one-half wages for all of the actual hours

  worked in excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.

         28.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to her) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         29.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by RIOS and other non-exempt, hourly workers in Defendants’ dental

  practice, however variously titled, as a result of which Plaintiff and those similarly situated to her

  are entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

         30.     RIOS has retained the undersigned counsel to represent her in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         31.     Plaintiff demands a jury trial.


                                                    8
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 9 of 10



         WHEREFORE, Plaintiff, YANET RIOS, and any current or former employees similarly

  situated to her who join this action as Opt-In Plaintiffs, demand judgment against Defendants,

  jointly and severally, TOP DENTAL PLLC, d/b/a GREENACRES DENTAL SERVICES,

  ELISEO FIFFE, and KATIUSKA MCINTOSH, for the payment of all unpaid overtime

  compensation, liquidated damages, reasonable attorneys’ fees and costs of suit, and for all proper

  relief including prejudgment interest.



                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.



  Dated: May 12, 2020                            Respectfully submitted,


                                           By:   KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33130
                                                 Telephone: (305) 901-1379
                                                 Fax: (561) 288-9031
                                                 Attorneys for Plaintiff




                                                    9
Case 9:20-cv-80784-XXXX Document 1 Entered on FLSD Docket 05/12/2020 Page 10 of 10
